Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 3/15/2021. Amendments to the Claims, as well as Remarks have been received and considered by the examiner. Claims 4 and 11 have been cancelled. Claims 1-3, 5-8, and 10 are currently pending.

Response to Amendment
	Applicant's amendments and arguments are sufficient to overcome the rejections/objections in the Office action of 3/15/2021. Accordingly, the rejections/objections have been withdrawn. Claim 2 has been amended by Examiner’s amendment to avoid any potential 112(b) issues. 

EXAMINERS AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Michael J. D’Aurelio on 4/30/2021.

The application has been amended as follows:

Claim 2
“The mechanism according to claim 1, wherein the piston has a hollow disc-like outer shape”, has been amended as - - The mechanism according to claim 1, wherein the piston is disc-shaped. - - 

Allowable Subject Matter
Claims 1-3, 5-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record does not anticipate or render obvious the combination of limitations of independent claim 1, including, for instance, “the first side surface portion has a plurality of convex portions and concave portions which are inverted with respect to the concave portions and the convex portions of the second side surface portion, and includes a plurality of projecting portions rising from the convex portions of the first side surface portions corresponding to the concave portions of the second side surface portion, and the projecting portions press the clutch”, in combination with the remaining limitations. 
Claim 8 is allowed for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655